 USDC IN/ND case 1:21-cv-00072-HAB-SLC document 1 filed 02/17/21 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

APRIL FREEMAN,                               )
                                             )
        Plaintiff,                           )              Cause No.
                                             )
 v.                                          )
                                             )
ROQUE’S, INC. d/b/a                          )
CEBOLLA’S MEXICAN GRILL                      )
                                             )
        Defendant.                           )

                                         COMPLAINT

        COMES NOW the Plaintiff, April Freeman (“Freeman”), by counsel, and for her causes of

action against the Defendant, Roque’s, Inc. d/b/a Cebolla’s Mexican Grill (“Cebolla’s”), states and

alleges as follows:

                                   I.      INTRODUCTION

        1.      This is an action brought by Freeman for sexual harassment and retaliation under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”).

Freeman began work at Cebolla’s on or about May 2018 as a full-time worker at the restaurant

located at 5930 W. Jefferson Blvd., Fort Wayne, Indiana. Shortly after her employment began,

Freeman started being harassed by Cebolla’s manager, Alejardro (“Alejardo”) and her co-workers on

a regular basis. Freeman reported to her manager, Hibeto (“Hibeto”), that Alejardro (“Alejardo”),

was making fun of the way she speaks and making jokes at her expense causing her co-workers to

laugh and tease her. After asking Alejardo and her co-workers to stop, this conduct continued.

       Beginning on or about June of 2018, Freeman was sexually harassed by her co-workers and

members of management with comments like “do you want to be with me”, and “let’s have babies

together.” When Freeman reported to her manager that her co-workers were making inappropriate
                                            Page 1 of 6
  USDC IN/ND case 1:21-cv-00072-HAB-SLC document 1 filed 02/17/21 page 2 of 6


comments, the manager told her that she must have given them permission to talk to her like that.

When Freeman complained to the owner, Canuto, about the comments, he told her he would take

care of them, however, the unlawful conduct continued.

       In February, 2019, Freeman ordered Mexican eggs at work. Cebolla’s manager Hibeto and

a co-worker made sexual jokes and teased her about wanting Mexican genitals. When Freeman

again complained to the owner, Canuto, about the comments he laughed and the sexual comments

continued. On or about April 12, 2019, Freeman filed a Charge of Discrimination with the Equal

Employment Opportunity Commission. (“EEOC”). After filing her Charge, the way was she treated

by her managers changed dramatically. She was retaliated against as her co-workers would not seat

people in her section so she made less money and Cebolla’s management cut her hours of work.

The unlawful harassment continued and on or about August 14, 2019 Freeman quit due to anxiety,

fear, stress, trouble eating and sleeping, and the humility she was continuing to be put through.

       As stated above, on or about April 12, 2019, Freeman filed a Charge of Discrimination with

the Fort Wayne Metropolitan Human Relations Commission and also dual filed same with the

EEOC, a copy of which is attached to this Complaint as Exhibit 1. Freeman’s Charge (Exhibit 1

hereto) was filed on or about April 12, 2019. Freeman’s counsel, Theisen & Associates, LLC,

entered their Appearance (Exhibit 2 hereto) on her behalf on April 17, 2020. For months, Freeman

heard nothing from the EEOC. Beginning on or about March 2020, Freemans’s counsel began to

make calls to the EEOC inquiring as to the status of her Charge and requesting a Notice of Suit

Rights. The EEOC failed to respond to the numerous telephone calls. On or about April 7, 2020,

Freeman’s lawyers sent a letter (Exhibit 3 hereto) to the EEOC again requesting her Notice of Suit

Rights. Again, Theisen’s office followed the letter up with several phone calls to the EEOC and

again the EEOC failed to respond. By letter dated December 14, 2020 (Exhibit 4 hereto) Theisen’s

office sent another written request to the EEOC requesting a Notice of Suit Rights. The EEOC
                                             Page 2 of 6
  USDC IN/ND case 1:21-cv-00072-HAB-SLC document 1 filed 02/17/21 page 3 of 6


responded by its email of December 17, 2020 (Exhibit 5 hereto) explaining that a Notice of Suit

Rights (Exhibit 6 hereto) had been issued on or about July 23, 2020 but the EEOC mistakenly did

not send a copy to Freeman’s counsel. Freeman’s lawyers checked with Freeman and she indicates

she never received a Notice of Suit Rights from the EEOC. Looking further into the matter, it

appears the address to which the EEOC may have sent the Notice of Suit Rights does not contain

her apartment number. Freeman contends that due to the admitted failure of the EEOC to notify her

counsel that a Notice of Suit Rights was issued, she should not be charged with a failure to timely

file this Complaint.

       Freeman seeks all damages available to her including, but not limited to back pay, front pay,

compensatory damages, punitive damages, legal fees and costs.

                                           II.      PARTIES

        2.      Freeman is an individual citizen and resident of Angola, Indiana.

        3.      Roque’s Inc. d/b/a Cebolla’s Mexican Grill is a corporation organized and existing

 under and by virtue of the laws of the State of Indiana with its principal place of business located

 at 236 Fernhill Avenue, Fort Wayne, Indiana 46805, and which operates a restaurant located at

 5930 W. Jefferson Blvd., Fort Wayne, Indiana, 46804.

                               III.    JURISDICTION AND VENUE

        4.      This Court has federal question jurisdiction by virtue of 28 U.S.C. § 1331 with

 respect to the Title VII and retaliation claims, in addition to the federal court jurisdiction conferred

 by Title VII, 42 U.S.C. § 2000e-5(f)(3). This Court is the proper venue pursuant to 28 U.S.C. §

 1391 as Cebolla’s operates a Cebolla’s restaurant in Fort Wayne, and Freeman worked at that

 location and resides in Fort Wayne, Indiana.




                                                 Page 3 of 6
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 1 filed 02/17/21 page 4 of 6


                                          IV.     FACTS

        5.      Freeman incorporates by reference paragraphs 1-4 of her Complaint as if same were

fully set forth herein.

        6.      Beginning on or about May, 2018, Freeman was employed by Cebolla’s at its facility

located at 5930 W. Jefferson Blvd., Fort Wayne, Indiana, as a full-time worker until she quit on or

about August 14, 2019.

        7.      Freeman was subjected to repeated unlawful sexual harassment from the male

Manager, Alejardo, Manager Hibeto, and co-workers.

        8.      Freeman complained about Alejardo’s sexual harassment to her Manager, Hibeto,

and the owner, Canuto, but nothing was done to stop it.

        9.      On or about June 2018, when Freeman complained to Cebolla’s Owner Canuto

about Alejardo, Hibeto and co-workers’ conduct she was told “you must have given them

permission to talk to you like that.”

        10.     After complaining to the Cebolla’s owner, Canuto, about Alejardo and Hibeto’s

and her co-workers’ misconduct, and with nothing having been done by Cebolla’s management to

stop the misconduct, and after filing her Charge of Discrimination on or about April 12, 2019 and

being retaliated against by the Company for having done so, Freeman, on or about August 14,

2019, quit her job due to anxiety, fear, stress, trouble eating and sleeping, and the humility she was

continuing to be put through.

        11.     As a direct result of the discrimination against her, Freeman has suffered damages

including lost pay, lost benefits, and emotional distress.




                                             Page 4 of 6
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 1 filed 02/17/21 page 5 of 6


                               V.       STATEMENT OF CLAIMS

                                           COUNT I
                                     SEX DISCRIMINATION

       12.      Freeman incorporates by reference paragraphs 1-11 of her Complaint as if same

were fully set forth herein.

       13.      Cebolla’s has discriminated against Freeman on account of her sex in violation of

Title VII.

      14.       As a result of the unlawful discrimination, Freeman has suffered damages.

                                              COUNT II
                                            RETALIATION

      15.      Freeman incorporates by reference paragraphs 1 – 14 of her Complaint as if same

      were fully set forth herein.

      16.      Cebolla’s has retaliated against Freeman on account of her filing the Charge of

      Discrimination in violation of Title VII.

      17.      As a result of the unlawful retaliation Freeman has suffered damages.

                                  VI.       PRAYER FOR RELIEF

       WHEREFORE, Freeman prays for judgment in her favor and for the following relief:

             a) back pay and benefits;

             b) front pay and benefits;

             c) compensatory damages;

             d) punitive damages;

             e) legal fees;

             f) costs of this action; and

             g) all other relief appropriate under the circumstances.


                                              Page 5 of 6
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 1 filed 02/17/21 page 6 of 6




                              DEMAND FOR JURY TRIAL

     Plaintiff, April Freeman, hereby demands a trial by jury as to all issues so triable.



                                                    Respectfully Submitted,

                                                    THEISEN & ASSOCIATES, LLC

                                                    s/John C. Theisen
                                                    John C. Theisen (#549-02)
                                                    Nathaniel O. Hubley (#28609-64)
                                                    810 South Calhoun Street, Suite 200
                                                    Fort Wayne, IN 46802
                                                    Telephone: (260) 422-4255
                                                    Fax: (260) 422-4245
                                                    Attorneys for Plaintiff




                                          Page 6 of 6
